Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The reissue application 16/710,731 filed on 12/11/19 is a reissue of Patent No. 10,068,003, published 09/04/18.  
In the amendment filed on 3/23/2021, claims 1-21 are pending and no change was made. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 10,068,003 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldrige et al. US Patent 7,890,927 in view Fan et al. US Patent 7,475, 070.

  #
16/710,731
Eldrige et al. US Patent 7,890,927 in view Fan et al. US Patent 7,475, 070
1
A method of converting a complex two dimensional graphical hierarchy of signal values for more convenient processing and/or storage, said complex two dimensional graphical hierarchy being in the form of a tree hierarchy, said method comprising:
Eldrige abstract, fig. 59-68. 

Accessing instructions from one or more physical memory devices for execution by one or more processors;

Executing said instructions accessed from said one or more physical memory devices by said one or more processors;

Storing in at least one of said physical memory device, signals values resulting from having executed said instruction on said one or processor;
 
Said accessed instruction to transform complex two dimensional graphical Hierarchies;
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and Fig. 59-68 graphical display of the hierarchal structure. 

Fan teaches instruction executed by physical processor with a physical storage. Col. 1, lines 50 col. 2, lines 35;


Wherein executing said transformation instructions further comprising:


Accessing, from said one or more physical memory devices, signal values representing a unlabeled complex two dimensional graphical hierarchy;

Transforming said signal values representing said unlabeled complex two dimensional graphical hierarchy, said unlabeled complex dimensional graphical hierarchy and said labeled complex two dimensional graphical hierarchy being elementary equivalents, and 
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and fig. 59-68 graphically display of the hierarchal structure. 

Fan teaches transforming non-label xml data structure into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35)
It would have been obvious to an artisan at the time of the invention to include Fan’s teaching with that of Eldrige in order to allow user to display XML databased in tree structure.

Storing said signal value representing said labeled complex two dimensional graphical hierarchy.
Eldrige teaches save user instruction. (see col. 85, lines 30-65)
2
The method of claim 1, wherein said transforming said signal values representing said unlabeled tree hierarchy to said signal values representing said labeled tree hierarchy further comprises:

Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and fig. 59-68 graphically display of the hierarchal structure. 



Transforming said signal values representing said unlabeled tree hierarchy to signal values representing a node labeled tree hierarchy, said unlabeled tree hierarchy and said node labeled tree hierarchy being elementary equivalents. 
Fan teaches transforming non-label xml data structure into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35)

3
The method of claim 2, wherein said transforming said signal values representing said unlabeled free hierarchy to said signal values representing said node labeled free hierarchy further comprises:


Selecting signal values representing frontier nodes of said unlabeled tree hierarchy, 
Pruning one or more signal values representing terminal node children from 



Storing signal values representing remaining unpruned terminal nodes of said unlabeled tree hierarchy as node labels of nodes corresponding with parent nodes of said remaining unpruned terminal nodes.
Fan teaches when second PD node does not fit in the tree hierarchy constraint, a new constraint is defined for the unpruned nodes.  (see col. 6, lines 45-col. 7, lines 30) 
It would have been obvious to an artisan at the time of the invention to include Fan’s teaching with that of Eldrige in order to allow user to process unconstrained nodes.
4
The method of claim 3, wherein nodes in said node labeled tree hierarchy are associated with signal values representing node label values, and wherein said transforming said signal value presenting said node labeled tree hierarchy to signal values representing a labeled tree hierarchy comprises:

Representing aid signal values presenting node labeled values of selected ones of said nodes in said node labeled tree hierarchy as one or more nodes coupled to nodes in said labeled tree hierarchy corresponding with said selected nodes.
Fan teaches transforming non-label xml data structure into labeled two dimensional hierarchy structure with a specified designator; (see Fan col. 4, lines 55-col. 5, lines 35) and Fan encoded each node n to the root node with designator that indicate relationship among the nodes. (see col. 5, lines 30-60) 

Fan further teaches showing probability of P(C|root) for Note C. (see col. 12, lines 29-65)

It would have been obvious to an artisan at the time of the invention to include Fan’s teaching with that of Eldrige in order to allow user to process probability of each node to root.
5
The method of claim 4, wherein said signal values presenting said node label values are associated with numeral values , and wherein said signal values representing nodes label values of selected ones of said nodes in said node labeled tree hierarchy further comprising:

Associating said signal values presenting said node label values of said selected nodes in said node labeled free hierarchy with corresponding tree hierarchies and/or labeled tree hierarchy portions according to an association of tree 

Representing said signal values representing said node label values with said corresponding tree hierarchies and/or hierarchy portions. 


6
The method of claim 2, wherein said transforming said signal values representing said unlabeled tree hierarchy to said signal values representing said labeled tree hierarchy further comprises:

Transforming said signal values representing said node labeled tree hierarchy to signal values presenting a binary labeled tree hierarchy, said node labeled tree hierarchy and said binary labeled tree hierarchy being elementary equivalents. 
Eldrige teaches a binary ladder (see Eldrige col. 105, lines 35-55)
7
The method of claim 1, wherein said labeled tree hierarchy comprises a binary edge labeled tree hierarchy 
Eldrige teaches a binary ladder (see Eldrige col. 105, lines 35-55)
8
The method of claim 1, wherein said transforming said signal values representing said unlabeled tree hierarchy to said signal values representing said labeled tree hierarchy further comprises displaying said labeled tree hierarchy. 
Fan teaches transforming non-label xml data structure into labeled two dimensional hierarchy structure with a specified designator; (see Fan col. 4, lines 55-col. 5, lines 35) and Fan encoded each node n to the root node with designator that indicate relationship among the nodes. (see col. 5, lines 30-60) 



As per claims 9-12, they are rejected under the same rationale as claims 1, 3, 5, and 4. See rejections above.
As per claims 13-15, they are rejected under the same rationale as claims 1, 3, and 4.  See rejections above. 
As per claims 16 and 17, they are rejected under the same rationale as claims 1, and 3.  See rejections above. 

As per claims 20 and 21, they are rejected under the same rationale as claims 1, and 3  See rejections above. 

Claims 9, 13, 16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldrige et al. US Patent 7,890,927 in view Shadmon et al 6,804,677.

  #
16/710,731
Eldrige et al. US Patent 7,890,927 in view Shadmon et al 6,804,677
1
A method of converting a complex two dimensional graphical hierarchy of signal values for more convenient processing and/or storage, said complex two dimensional graphical hierarchy being in the form of a tree hierarchy, said method comprising:
Eldrige abstract, fig. 59-68. 

Accessing instructions from one or more physical memory devices for execution by one or more processors;

Executing said instructions accessed from said one or more physical memory devices by said one or more processors;

Storing in at least one of said physical memory device, signals values resulting from having executed said instruction on said one or processor;
 
Said accessed instruction to transform complex two dimensional graphical Hierarchies;
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and Fig. 59-68 graphical display of the hierarchal structure. 



Wherein executing said transformation instructions further comprising:


Accessing, from said one or more physical memory devices, signal values 

Transforming said signal values representing said unlabeled complex two dimensional graphical hierarchy, said unlabeled complex dimensional graphical hierarchy and said labeled complex two dimensional graphical hierarchy being elementary equivalents, and 


Shadmon teaches encoding xml into tree representations.  (see col. 14, lines 25-60; Figs 1-3) It would have been obvious to an artisan at the time of the invention to include Fan’s teaching with that of Eldrige in order to allow user to display XML databased in tree structure.

Storing said signal value representing said labeled complex two dimensional graphical hierarchy.
Eldrige teaches save user instruction. (see col. 85, lines 30-65)


As per claims 9, 13, 16, 19 and 20, they are rejected under the same rationale as claim 1.  See rejection above. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992



/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992